                 CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 1 of 46




                        IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Robert Lyshoj,
                                                               Civil Case No.: 0:21-cv-01949_
                        Plaintiff,

v.                                                             COMPLAINT AND DEMAND
                                                               FOR JURY TRIAL
Monsanto Company,

                        Defendant,


                                              COMPLAINT

       Plaintiff, Robert Lyshoj, by and through his counsel, Meshbesher & Spence, Ltd., for his

causes of action against Defendant Monsanto Company (“Monsanto”), allege and state as follows:

                                            INTRODUCTION

       1.      This is an action for damages suffered by Plaintiff as a direct and proximate result

of Defendant’s negligent and wrongful conduct in connection with the design, development,

manufacture, testing, packaging, promoting, marketing, advertising, distribution, labeling, and/or

sale of the herbicide Roundup®, containing the active ingredient glyphosate.

       2.      Plaintiff maintains that Roundup® and/or glyphosate is defective, dangerous to

human health, unfit and unsuitable to be marketed and sold in commerce and lacked proper

warnings and directions as to the dangers associated with its use.

       3.      Plaintiff’s injuries, like those striking thousands of similarly situated victims across

the country, were avoidable.

       4.        “Roundup” refers to all formulations of Defendant Roundup products, including,

but not limited to, Roundup Concentrate Poison Ivy and Tough Brush Killer 1, Roundup Custom
               CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 2 of 46




Herbicide, Roundup D-Pak herbicide, Roundup Dry Concentrate, Roundup Export Herbicide,

Roundup Fence & Hard Edger 1, Roundup Garden Foam Weed & Grass Killer, Roundup Grass

and Weed Killer, Roundup Herbicide, Roundup Original 2k herbicide, Roundup Original II

Herbicide, Roundup Pro Concentrate, Roundup Prodry Herbicide, Roundup Promax, Roundup

Quik Stik Grass and Weed Killer, Roundup Quikpro Herbicide, Roundup Rainfast Concentrate

Weed & Grass Killer, Roundup Rainfast Super Concentrate Weed & Grass Killer, Roundup

Ready-to-Use Extended Control Weed & Grass Killer 1 Plus Weed Preventer, Roundup Ready-

to-Use Weed & Grass Killer, Roundup Ready-to-Use Weed and Grass Killer 2, Roundup Ultra

Dry, Roundup Ultra Herbicide, Roundup Ultramax, Roundup VM Herbicide, Roundup Weed &

Grass Killer Concentrate, Roundup Weed & Grass Killer Concentrate Plus, Roundup Weed &

Grass killer Ready-to-Use Plus, Roundup Weed & Grass Killer Super Concentrate, Roundup Weed

& Grass Killer1 Ready-to-Use, Roundup WSD Water Soluble Dry Herbicide Deploy Dry

Herbicide, or any other formulation of containing the active ingredient glyphosate.

                                 JURISDICTION AND VENUE

       5.      Federal diversity jurisdiction in this Court is proper under 28 U.S.C. § 1332 because

Plaintiff is a citizen of Minnesota, a different state than the Defendant’s state of citizenship, and

the aggregate amount in controversy exceeds $75,000, exclusive of interest and costs.

       6.      This Court has personal jurisdiction over Monsanto because Monsanto knows or

should have known that its Roundup® products are sold throughout the State of Minnesota, and,

more specifically, caused Roundup® to be sold to Plaintiff or Plaintiff’s employer in the State of

Minnesota.




                                                 2
                CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 3 of 46




        7.      In addition, Monsanto maintains sufficient contacts with the State of Minnesota

such that this Court’s exercise of personal jurisdiction over it does not offend traditional notions

of fair play and substantial justice.

        8.      Venue is proper within this District under 28 U.S.C. § 1391(b)(2) because Plaintiff

was injured in this District. Further, Monsanto, as a corporate entity, is deemed to reside in any

judicial district in which it is subject to personal jurisdiction.

                                               PARTIES

        9.      Plaintiff, Robert Lyshoj is a resident of Minneapolis, Minnesota. Mr. Lyshoj was

exposed to Roundup® for over twenty years while applying to his residential property to control

weeds. Mr. Lyshoj applied Roundup® throughout each growing season using a hand one gallon

spray pump. On or about September 6. 2017, Mr. Lyshoj was diagnosed with grade 1 Follicular

non-Hodgkin Lymphoma.

        10.     Defendant Monsanto is a Delaware corporation with its principal place of business

in St. Louis, Missouri.

       11.      At all times relevant to this complaint, Monsanto was the entity that discovered the

herbicidal properties of glyphosate and the manufacturer of Roundup®, which contains the active

ingredient glyphosate and the surfactant POEA, as well as adjuvants and other “inert” ingredients.

                                    FACTUAL ALLEGATIONS

        12.     At all relevant times, Defendant was in the business of, and did, design, research,

manufacture, test, advertise, promote, market, sell, distribute, and/or has acquired and is

responsible for the commercial herbicide Roundup.

        13.     Monsanto is a multinational agricultural biotechnology corporation based in St.

Louis, Missouri. It is the world’s leading producer of glyphosate.



                                                    3
                CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 4 of 46




        14.     Defendant discovered the herbicidal properties of glyphosate during the 1970’s and

subsequently began to design, research, manufacture, sell and distribute glyphosate based

“Roundup” as a broad-spectrum herbicide.

        15.     Glyphosate is the active ingredient in Roundup.

        16.     Glyphosate is a broad-spectrum herbicide used to kill weeds and grasses known to

compete with commercial crops grown around the globe.

        17.     Glyphosate is a “non-selective” herbicide, meaning it kills indiscriminately based

only on whether a given organism produces a specific enzyme, 5-enolpyruvylshikimic acid-3-

phosphate synthase, known as EPSP synthase.

        18.     Glyphosate inhibits the enzyme 5-enolpyruvylshikimic acid-3-phosphate synthase

that interferes with the shikimic pathway in plants, resulting in the accumulation of shikimic acid

in plant tissue and ultimately plant death.

        19.     Sprayed as a liquid, plants absorb glyphosate directly through their leaves, stems,

and roots, and detectable quantities accumulate in the plant tissues.

        20.     Each year, approximately 250 million pounds of glyphosate are sprayed on crops,

commercial nurseries, suburban lawns, parks, and golf courses. This increase in use has been

driven largely by the proliferation of genetically engineered crops, crops specifically tailored to

resist the activity of glyphosate.

        21.     Defendant is intimately involved in the development, design, manufacture,

marketing, sale, and/or distribution of genetically modified (“GMO”) crops, many of which are

marketed as being resistant to Roundup i.e., “Roundup Ready®.” As of 2009, Defendant was the

world’s leading producer of seeds designed to be Roundup Ready®. In 2010, an estimated 70% of

corn and cotton, and 90% of soybean fields in the United States contained Roundup Ready® seeds.



                                                 4
               CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 5 of 46




       22.     The original Roundup, containing the active ingredient glyphosate, was introduced

in 1974. Today, glyphosate products are among the world’s most widely used herbicides. For

nearly 40 years, consumers, farmers, and the public have used Roundup, unaware of its

carcinogenic properties.

                  REGISTRATION OF HERBICIDES UNDER FEDERAL LAW

       23.     The manufacture, formulation and distribution of herbicides, such as Roundup, are

regulated under the Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA”), 7 U.S.C. §

136 et seq. FIFRA requires that all pesticides be registered with the Environmental Protection

Agency (“EPA) prior to their distribution, sale, or use, except as described by FIFRA 7 U.S.C.

136a(a).

       24.     The EPA requires as part of the registration process, among other requirements, a

variety of tests to evaluate the potential for exposure to pesticides, toxicity to people and other

potential non-target organisms, and other adverse effects on the environment. Registration by the

EPA, however, is not an assurance or finding of safety. The determination the EPA makes in

registering or re-registering a product is not that the product is “safe,” but rather that use of the

product in accordance with its label directions “will not generally cause unreasonable adverse

effects on the environment.” 7 U.S.C. § 136(a)(c)(5)(D).

       25.     FIFRA defines “unreasonable adverse effects on the environment” to mean “any

unreasonable risk to man or the environment, taking into account the economic, social, and

environmental costs and benefits of the use of any pesticide.” 7 U.S.C. § 136(bb). FIFRA thus

requires the EPA to make a risk/benefit analysis in determining whether a registration should be

granted or allowed to continue to be sold in commerce.




                                                 5
               CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 6 of 46




       26.     The EPA and the State of Minnesota registered Roundup for distribution, sale, and

manufacture in the United States and the State of Minnesota.

       27.     FIFRA generally requires that the registrant, Monsanto, conduct health and safety

testing of pesticide products. The government is not required, nor is it able, to perform the product

tests that are required of the manufacturer.

       28.     The evaluation of each pesticide product distributed, sold, or manufactured is

completed at the time the product is initially registered. The data necessary for registration of a

pesticide has changed over time. The EPA is now in the process of re-evaluating all pesticide

products through a Congressionally-mandated process called “re-registration.” 7 U.S.C. § 136a-1.

In order to reevaluate these pesticides, the EPA demands the completion of additional tests and the

submission of data for the EPA’s review and evaluation.

       29.     In the case of glyphosate and Roundup, the EPA had planned on releasing its

preliminary risk assessment – in relation to the registration process – no later than July 2015. The

EPA completed its review of glyphosate in early 2015, but delayed releasing the assessment

pending further review in light of the World Health Organization’s March 24, 2015 finding that

glyphosate is a “probable carcinogen” as demonstrated by the mechanistic evidence of

carcinogenicity in humans and sufficient evidence of carcinogenicity in animals.

         MONSANTO’S FALSE REPRESENTATIONS REGARDING THE SAFETY OF
                              ROUNDUP

       30.     In 1996, the New York Attorney General (“NYAG”) filed a lawsuit against

Monsanto based on its false and misleading advertising of Roundup products. Specifically, the

lawsuit challenged Monsanto’s general representations that its spray-on glyphosate-based

herbicides, including Roundup, were “safer than table salt” and "practically non-toxic" to




                                                 6
              CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 7 of 46




mammals, birds, and fish. Among the representations the NYAG found deceptive and misleading

about the human and environmental safety of Roundup are the following:

              a)     Remember that environmentally friendly Roundup
                     herbicide is biodegradable. It won't build up in the
                     soil so you can use Roundup with confidence along
                     customers' driveways, sidewalks and fences...

              b)     And remember that Roundup is biodegradable
                     and won't build up in the soil. That will give you
                     the environmental confidence you need to use
                     Roundup everywhere you've got a weed, brush,
                     edging or trimming problem.

              c)     Roundup biodegrades into naturally occurring
                     elements.

              d)     Remember that versatile Roundup herbicide stays
                     where you put it. That means there's no washing or
                     leaching to harm customers' shrubs or other desirable
                     vegetation.

              e)     This non-residual herbicide will not wash or leach in
                     the soil. It... stays where you apply it.

              f)     You can apply Accord with “confidence because it
                     will stay where you put it” it bonds tightly to soil
                     particles, preventing leaching. Then, soon after
                     application, soil microorganism’s biodegrade
                     Accord into natural products.

              g)     Glyphosate is less toxic to rats than table salt
                     following acute oral ingestion.

              h)     Glyphosate's safety margin is much greater than
                     required. It has over a 1,000-fold safety margin in
                     food and over a 700-fold safety margin for workers
                     who manufacture it or use it.

              i)     You can feel good about using herbicides by
                     Monsanto. They carry a toxicity category rating of
                     'practically non-toxic' as it pertains to mammals,
                     birds and fish.

              j)     “Roundup can be used where kids and pets will play

                                              7
               CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 8 of 46




                       and breaks down into natural material.” This ad
                       depicts a person with his head in the ground and a
                       pet dog standing in an area which has been treated
                       with Roundup.

       31.     On November 19, 1996, Monsanto entered into an Assurance of Discontinuance

with NYAG, in which Monsanto agreed, among other things, “to cease and desist from publishing

or broadcasting any advertisements [in New York] that represent, directly or by implication” that:

               a)     its glyphosate-containing pesticide products or any
                      component thereof are safe, non-toxic, harmless or
                      free from risk.

               b)     its glyphosate-containing pesticide products or any
                      component thereof manufactured, formulated,
                      distributed or sold by Monsanto are biodegradable

               c)     its glyphosate-containing pesticide products or any
                      component thereof stay where they are applied under
                      all circumstances and will not move through the
                      environment by any means.

               d)     its glyphosate-containing pesticide products or any
                      component thereof are "good" for the environment or
                      are "known for their environmental characteristics."

               e)     glyphosate-containing pesticide products or any
                      component thereof are safer or less toxic than
                      common consumer products other than herbicides;

               f)     its glyphosate-containing products or any component
                      thereof might be classified as "practically non-toxic.


       32.     Monsanto did not alter its advertising in the same manner in any state other than

New York, and on information and belief still has not done so today.




                                                8
                    CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 9 of 46




           33.     In 2009, France’s highest court ruled that Monsanto had not told the truth about the

safety of Roundup. The French court affirmed an earlier judgment that Monsanto had falsely

advertised its herbicide Roundup as “biodegradable” and that it “left the soil clean.” 1

                             EVIDENCE OF CARCINOGENICITY IN ROUNDUP

           34.     As early as the 1980’s Monsanto was aware of glyphosate’s carcinogenic

properties.

           35.     On March 4, 1985, a group of the Environmental Protection Agency’s (“EPA”)

Toxicology Branch published a memorandum classifying glyphosate as a Category C oncogene. 2

Category C oncogenes are possible human carcinogens with limited evidence of carcinogenicity.

           36.     In 1986, the EPA issued a Registration Standard for glyphosate (NTIS PB87-

103214). The Registration standard required additional phytotoxicity, environmental fate,

toxicology, product chemistry, and residue chemistry studies. All of the data required was

submitted and reviewed and/or waived. 3

           37.     In October 1991 the EPA published a Memorandum entitled “Second Peer Review

of Glyphosate.” The memorandum changed glyphosate’s classification to Group E (evidence of

non-carcinogenicity for humans). Two peer review committee members did not concur with the

conclusions of the committee and one member refused to sign. 4




1
 Monsanto Guilty in ‘False Ad’ Row, BBC, Oct. 15, 2009, available at http://news.bbc.co.uk/2/hi/europe/
8308903.stm.
2
 Consensus Review of Glyphosate, Casewell No. 661A. March 4, 1985. United States Environmental Protection
Agency.
3
    http://www.epa.gov/oppsrrd1/reregistration/REDs/factsheets/0178fact.pdf

4
 Second Peer Review of Glyphosate, CAS No. 1071-83-6. October 30, 1881. United States Environmental
Protection Agency.


                                                          9
                    CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 10 of 46




           38.      In addition to the toxicity of the active molecule, many studies support the

hypothesis that glyphosate formulations found in Defendant Roundup products are more

dangerous and toxic than glyphosate alone. 5 As early as 1991 evidence existed demonstrating that

glyphosate formulations were significantly more toxic than glyphosate alone. 6

           39.      In 2002, Julie Marc published a study entitled “Pesticide Roundup Provokes Cell

Division Dysfunction at the Level of CDK1/Cyclin B Activation.”

           40.      The study found that Defendant Roundup caused delays in the cell cycles of sea

urchins, while the same concentrations of glyphosate alone proved ineffective and did not alter

cell cycles.

           41.      In 2004, Julie Marc published a study entitled “Glyphosate-based pesticides affect

cell cycle regulation.” The study demonstrated a molecular link between glyphosate-based

products and cell cycle dysregulation.

           42.      The study noted that “cell-cycle dysregulation is a hallmark of tumor cells and

human cancer. Failure in the cell-cycle checkpoints leads to genomic instability and subsequent

development of cancers from the initial affected cell.” Further, “[s]ince cell cycle disorders such

as cancer result from dysfunction of unique cell; it was of interest to evaluate the threshold dose

of glyphosate affecting cells.” 7

           43.      In 2005, Francisco Peixoto published a study showing that Roundup’s effects on

rat liver mitochondria are much more toxic and harmful than the same concentrations of glyphosate

alone.


5
    Martinez et al. 2007; Benachour 2009; Gasnier et al. 2010; Peixoto 2005; Marc 2004

6
    Martinez et al 1991

7
    (Molinari, 2000; Stewart et al., 2003)


                                                         10
              CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 11 of 46




       44.     The Peixoto study suggested that the harmful effects of Roundup on mitochondrial

bioenergetics could not be exclusively attributed to glyphosate and could be the result of other

chemicals, namely the surfactant POEA, or alternatively due to the possible synergy between

glyphosate and Roundup formulation products.

       45.     In 2009, Nora Benachour and Gilles-Eric Seralini published a study examining the

effects of Roundup and glyphosate on human umbilical, embryonic, and placental cells.

       46.     The study used dilution levels of Roundup and glyphosate far below agricultural

recommendations, corresponding with low levels of residues in food. The study concluded that

supposed “inert” ingredients, and possibly POEA, change human cell permeability and amplify

toxicity of glyphosate alone. The study further suggested that determinations of glyphosate toxicity

should take into account the presence of adjuvants, or those chemicals used in the formulation of

the complete pesticide. The study confirmed that the adjuvants in Roundup are not inert and that

Roundup is always more toxic than its active ingredient glyphosate.

       47.     The results of these studies were confirmed in recently published peer-reviewed

studies and were at all times available and/or known to Defendant.

       48.     Defendant knew or should have known that Roundup is more toxic than glyphosate

alone and that safety studies on Roundup, Roundup’s adjuvants and “inert” ingredients, and/or the

surfactant POEA were necessary to protect Plaintiff from Roundup.

       49.     Defendant knew or should have known that tests limited to Roundup’s active

ingredient glyphosate were insufficient to prove the safety of Roundup.

       50.     Defendant failed to appropriately and adequately test Roundup, Roundup’s

adjuvants and “inert” ingredients, and/or the surfactant POEA to protect Plaintiff from Roundup.




                                                11
                 CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 12 of 46




       51.       Rather than performing appropriate tests, Defendant relied upon flawed industry-

supported studies designed to protect Defendant economic interests rather than Plaintiff and the

consuming public.

       52.       Despite its knowledge that Roundup was considerably more dangerous than

glyphosate alone, Defendant continued to promote Roundup as safe.

                            IARC CLASSIFICATION OF GLYPHOSATE

       53.       The International Agency for Research on Cancer (“IARC”) is the specialized

intergovernmental cancer agency the World Health Organization (“WHO”) of the United Nations

tasked with conducting and coordinating research into the causes of cancer.

       54.       An IARC Advisory Group to Recommend Priorities for IARC Monographs during

2015–2019 met in April 2014. Though nominations for the review were solicited, a substance must

meet two criteria to be eligible for review by the IARC Monographs: there must already be some

evidence of carcinogenicity of the substance, and there must be evidence that humans are exposed

to the substance.

       55.       IARC set glyphosate for review in 2015-2016. IARC uses five criteria for

determining priority in reviewing chemicals. The substance must have a potential for direct impact

on public health; scientific literature to support suspicion of carcinogenicity; evidence of

significant human exposure; high public interest and/or potential to bring clarity to a controversial

area and/or reduce public anxiety or concern; related agents similar to one given high priority by

the above considerations. Data reviewed is sourced preferably from publicly accessible, peer-

reviewed data.

       56.       On March 24, 2015, after its cumulative review of human, animal, and DNA studies

for more than one (1) year, many of which have been in Defendant possession since as early as



                                                 12
               CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 13 of 46




1985, the IARC’s working group published its conclusion that the glyphosate contained in

Defendant Roundup herbicide, is a Class 2A “probable carcinogen” as demonstrated by the

mechanistic evidence of carcinogenicity in humans and sufficient evidence of carcinogenicity in

animals.

       57.     The IARC’s full Monograph was published on July 29, 2015 and established

glyphosate as a class 2A probable carcinogen to humans. According to the authors glyphosate

demonstrated sufficient mechanistic evidence (genotoxicity and oxidative stress) to warrant a 2A

classification based on evidence of carcinogenicity in humans and animals.

       58.     The IARC Working Group found an increased risk between exposure to glyphosate

and non-Hodgkin’s lymphoma (“NHL”) and several subtypes of NHL, and the increased risk

continued after adjustment for other pesticides.

       59.     The IARC also found that glyphosate caused DNA and chromosomal damage in

human cells.

                      EARLIER EVIDENCE OF GLYPHOSATE’S DANGER

       60.     Despite the new classification by the IARC, Defendant has had ample evidence of

glyphosate and Roundup’s genotoxic properties for decades.

       61.     Genotoxicity refers to chemical agents that are capable of damaging the DNA

within a cell through genetic mutations, which is a process that is believed to lead to cancer.

       62.     In 1997, Chris Clements published “Genotoxicity of select herbicides in Rana

catesbeiana tadpoles using the alkaline single-cell gel DNA electrophoresis (comet) assay.”

       63.     The study found that tadpoles exposed to Roundup showed significant DNA

damage when compared with unexposed control animals.




                                                   13
              CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 14 of 46




       64.     Both human and animal studies have shown that glyphosate and glyphosate-based

formulations such as Roundup can induce oxidative stress.

       65.     Oxidative stress and associated chronic inflammation are believed to be involved

in carcinogenesis.

       66.     The IARC Monograph notes that “[s]trong evidence exists that glyphosate, AMPA

and glyphosate-based formulations can induce oxidative stress.”

       67.     In 2006 César Paz-y-Miño published a study examining DNA damage in human

subjects exposed to glyphosate.

       68.     The study produced evidence of chromosomal damage in blood cells showing

significantly greater damage after exposure to glyphosate than before in the same individuals,

suggesting that the glyphosate formulation used during aerial spraying had a genotoxic effect on

exposed individuals.

       69.     The IARC Monograph reflects the volume of evidence of glyphosate pesticides’

genotoxicity noting “[t]he evidence for genotoxicity caused by glyphosate-based formulations is

strong.”

       70.     Despite knowledge to the contrary, Defendant maintains that there is no evidence

that Roundup is genotoxic, that regulatory authorities and independent experts are in agreement

that Roundup is not genotoxic, and that there is no evidence that Roundup is genotoxic.

       71.     In addition to glyphosate and Roundup’s genotoxic properties, Defendant has long

been aware of glyphosate’s carcinogenic properties.

       72.     Glyphosate and Roundup in particular have long been associated with

carcinogenicity and the development of numerous forms of cancer, including, but not limited to,

non-Hodgkin’s lymphoma, Hodgkin’s lymphoma, multiple myeloma, and soft tissue sarcoma.



                                               14
               CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 15 of 46




       73.     Defendant has known of this association since the early to mid-1980s and numerous

human and animal studies have evidenced the carcinogenicity of glyphosate and/or Roundup.

       74.     In 1985 the EPA studied the effects of glyphosate in mice finding a dose related

response in male mice linked to renal tubal adenomas, a rare tumor. The study concluded the

glyphosate was oncogenic.

       75.     In 2003 Lennart Hardell and Mikael Eriksson published the results of two case

controlled studies on pesticides as a risk factor for NHL and hairy cell leukemia.

       76.     The study concluded that glyphosate had the most significant relationship to NHL

among all herbicides studies with an increased odds ratio of 3.11.

       77.     In 2003 AJ De Roos published a study examining the pooled data of mid-western

farmers, examining pesticides and herbicides as risk factors for NHL.

       78.     The study, which controlled for potential confounders, found a relationship

between increased NHL incidence and glyphosate.

       79.     In 2008 Mikael Eriksson published a population based case-control study of

exposure to various pesticides as a risk factor for NHL.

       80.     This strengthened previous associations between glyphosate and NHL.

       81.     In spite of this knowledge, Defendant continued to issue broad and sweeping

statements suggesting that Roundup was, and is, safer than ordinary household items such as table

salt, despite a lack of scientific support for the accuracy and validity of these statements and, in

fact, voluminous evidence to the contrary.

       82.     Upon information and belief, these statements and representations have been made

with the intent of inducing Plaintiff, the agricultural community, and the public at large to purchase




                                                 15
               CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 16 of 46




and increase the use of Defendant Roundup for Defendant pecuniary gain, and in fact, did induce

Plaintiff to use Roundup.

       83.     Defendant made these statements with complete disregard and reckless indifference

to the safety of Plaintiff and the general public.

       84.     Notwithstanding Defendant representations, scientific evidence has established a

clear association between glyphosate and genotoxicity, inflammation, and an increased risk of

many cancers, including, but not limited to, NHL, Multiple Myeloma, and soft tissue sarcoma.

       85.     Defendant knew or should have known that glyphosate is associated with an

increased risk of developing cancer, including, but not limited to, NHL, Multiple Myeloma, and

soft tissue sarcomas.

       86.     Defendant failed to appropriately and adequately inform and warn Plaintiff of the

serious and dangerous risks associated with the use of and exposure to glyphosate and/or Roundup,

including, but not limited to, the risk of developing NHL, as well as other severe and personal

injuries, which are permanent and/or long-lasting in nature, cause significant physical pain and

mental anguish, diminished enjoyment of life, and the need for medical treatment, monitoring

and/or medications.

       87.     Despite the IARC’s classification of glyphosate as a class 2A probable carcinogen,

Defendant continues to maintain that glyphosate and/or Roundup is safe, non- carcinogenic, non-

genotoxic, and falsely warrant to users and the general public that independent experts and

regulatory agencies agree that there is no evidence of carcinogenicity or genotoxicity in glyphosate

and Roundup.

       88.     Defendant has claimed and continues to claim that Roundup is safe, non-

carcinogenic, and non-genotoxic. These misrepresentations are consistent with Defendant cavalier



                                                     16
               CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 17 of 46




approach to investigating and ensuring the safety of its products, the safety of the public at large,

and the safety of Plaintiff.

          SCIENTIFIC FRAUD UNDERLYING THE SAFETY DETERMINATIONS OF
                              GLYPHOSATE

        89.     After the EPA’s 1985 classification of glyphosate as possibly carcinogenic to

humans (Group C), Monsanto exerted pressure upon the EPA to change its classification.

        90.     This culminated in the EPA’s reclassification of glyphosate to Group E, which was

based upon evidence of non-carcinogenicity in humans.

        91.     In so classifying, the EPA stated that “[i]t should be emphasized, however, that

designation of an agent in Group E is based on the available evidence at the time of evaluation and

should not be interpreted as a definitive conclusion that the agent will not be a carcinogen under

any circumstances.”

        92.     On two occasions, the EPA found that laboratories hired by Monsanto to test the

toxicity of its Roundup products for registration purposes committed scientific fraud.

        93.     In the first instance, Monsanto hired Industrial Bio-Test Laboratories (“IBT”) to

perform and evaluate pesticide toxicology studies relating to Roundup. IBT performed

approximately 30 tests on glyphosate and glyphosate-containing products, including 11 of the 19

chronic toxicology studies needed to register Roundup with the EPA.

        94.     In 1976, the Food and Drug Administration (“FDA”) performed an inspection of

IBT and discovered discrepancies between the raw data and the final report relating to

toxicological impacts of glyphosate. The EPA subsequently audited IBT and determined that the

toxicology studies conducted for Roundup were invalid. An EPA reviewer stated, after finding

“routine falsification of data” at IBT, that it was “hard to believe the scientific integrity of the

studies when they said they took specimens of the uterus from male rabbits.”

                                                 17
                CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 18 of 46




        95.     Three top executives of IBT were convicted of fraud in 1983.

        96.     In the second incident, Monsanto hired Craven Laboratories (“Craven”) in 1990 to

perform pesticide and herbicide studies, including several studies on Roundup.

        97.     In March of 1991, the EPA announced that it was investigating Craven for

“allegedly falsifying test data used by chemical firms to win EPA approval of pesticides.”

        98.     The investigation leads to the indictments of the laboratory owner and a handful of

employees.

                MONSANTO’S CONTINUING DISREGARD FOR THE SAFETY OF
                          PLAINTIFF AND THE PUBLIC

        99.     Monsanto claims on its website that “[r]egulatory authorities and independent

experts around the world have reviewed numerous long-term/carcinogenicity and genotoxicity

studies and agree that there is no evidence that glyphosate, the active ingredient in Roundup brand

herbicides and other glyphosate-based herbicides, causes cancer, even at very high doses, and that

it is not genotoxic.” 8

        100.    Ironically, the primary source for this statement is a 1986 report by the WHO, the

same organization that now considers glyphosate to be a probable carcinogen.

        101.    Glyphosate, and Defendant’s Roundup products in particular, have long been

associated with serious side effects and many regulatory agencies around the globe have banned

or are currently banning the use of glyphosate herbicide products.

        102.    Defendant’s statements proclaiming the safety of Roundup and disregarding its

dangers misled Plaintiff.




8
 Backgrounder – Glyphosate: No Evidence of Carcinogenicity (Updated November 2014).
https://monsanto.com/app/uploads/2017/06/no-evidence-of-carcinogenicity.pdf

                                                   18
               CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 19 of 46




       103.    Despite Defendant’s knowledge that Roundup was associated with an elevated risk

of developing cancer, Defendant’s promotional campaigns focused on Roundup’s purported

“safety profile.”

       104.    Defendant’s failure to adequately warn Plaintiff resulted in (1) Plaintiff using and

being exposed to glyphosate instead of using another acceptable and safe method of controlling

unwanted weeds and pests; and (2) scientists and physicians failing to warn and instruct consumers

about the risk of cancer, including NHL, and other injuries associated with Roundup.

       105.    Defendant failed to seek modification of the labeling of Roundup to include

relevant information regarding the risks and dangers associated with Roundup exposure.

       106.    The failure of Defendant to appropriately warn and inform the EPA has resulted in

inadequate warnings in safety information presented directly to users and consumers.

       107.    The failure of Defendant to appropriately warn and inform the EPA has resulted in

the absence of warning or caution statements that are adequate to protect health and the

environment.

       108.    The failure of Defendant to appropriately warn and inform the EPA has resulted in

the directions for use that are not adequate to protect health and the environment.

       109.    By reason of the foregoing acts and omissions, Plaintiff seeks compensatory

damages as a result of Plaintiff’s use of, and exposure to, Roundup which caused or was a

substantial contributing factor in causing Plaintiff to suffer from cancer, specifically NHL, and

Plaintiff suffered severe and personal injuries which are permanent and lasting in nature, physical

pain and mental anguish, including diminished enjoyment of life.

       110.    By reason of the foregoing, Plaintiff is severely and permanently injured.




                                                19
               CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 20 of 46




       111.    By reason of the foregoing acts and omissions, Plaintiff has endured and, in some

categories continues to suffer, emotional and mental anguish, medical expenses, and other

economic and non-economic damages, as a result of the actions and inactions of the Defendant.

                           PLAINTIFF’S EXPOSURE TO ROUNDUP

       112.    Plaintiff Robert Lyshoj is 74 years of age and lives in Minneapolis, Minnesota.

       113.    For over twenty years Mr. Lyshoj used Roundup® consistently at his residential

property in order to control weed overgrowth. Mr. Lyshoj would apply the Roundup® three to

four times each week during the months of May through September. Mr. Lyshoj generally applied

Roundup® using a hand sprayer apparatus. During application, Mr. Lyshoj would wear shorts and

a short-sleeved T-shirt.

       114.    In or about September 6, 2017, Plaintiff Robert Lyshoj was diagnosed with grade

1 Follicular non-Hodgkin lymphoma by Dr. Karen Rabenau in St. Louis Park, Minnesota. He

underwent several weeks of chemotherapy and was deemed to be cancer-free shortly after

treatment. Approximately eleven months following the completion of his first treatment, Mr.

Lyshoj had a recurrence of the of the non-Hodgkin’s lymphoma requiring additional chemotherapy

to be needed. Mr. Lyshoj is currently in remission and routinely undergoes yearly scans to monitor

his lymphoma progression.

       115.    During the entire time that Mr. Lyshoj was exposed to Roundup®, he did not know

that exposure to Roundup® was injurious to his health or the health of others.

       116.     Mr. Lyshoj first learned that exposure to Roundup® can cause non-Hodgkin

lymphoma and other serious illnesses approximately three years ago after being treated for his

non-Hodgkin lymphoma diagnosis.




                                               20
                     CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 21 of 46




                EQUITABLE TOLLING OF APPLICABLE STATUTE OF LIMITATIONS

              117.    The running of any statute of limitations has been tolled by reason of Defendant

    fraudulent concealment. Defendant, through its affirmative misrepresentations and omissions,

          actively concealed from Plaintiff the true risks associated with Roundup and glyphosate.

            118.     At all relevant times, Defendant has maintained that Roundup® is safe, non-toxic,

and non-carcinogenic.

            119.     Indeed, even as of July 2016, Defendant continues to represent to the public that

“Regulatory authorities and independent experts around the world have reviewed numerous long-

term/carcinogenicity and genotoxicity studies and agree that there is no evidence that glyphosate,

the active ingredient in Roundup® brand herbicides and other glyphosate-based herbicides, causes

cancer, even at very high doses, and that it is not genotoxic” (emphasis added). 9

            120.     As a result of Defendant’s actions, Plaintiff was unaware, and could not reasonably

know or has learned through reasonable diligence that Roundup® and/or glyphosate contact,

exposed Plaintiff to the risks alleged herein and that those risks were the direct and proximate

result of Defendant’s acts and omissions.

            121.     Furthermore, Defendant is estopped from relying on any statute of limitations

because of its fraudulent concealment of the true character, quality and nature of Roundup®.

Defendant was under a duty to disclose the true character, quality, and nature of Roundup®

because this was non-public information over which Defendant had and continues to have

exclusive control, and because Defendant knew that this information was not available to Plaintiff

or to distributors of Roundup®. In addition, Defendant is estopped from relying on any statute of

limitations because of its intentional concealment of these facts.



9
    Id.

                                                     21
               CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 22 of 46




       122.    Plaintiff had no knowledge that Defendant was engaged in the wrongdoing alleged

herein. Because of the fraudulent acts of concealment of wrongdoing by Defendant, Plaintiff could

not have reasonably discovered the wrongdoing at any time prior. Also, the economics of this fraud

should be considered. Defendant had the ability to and did spend enormous amounts of money in

furtherance of its purpose of marketing, promoting and/or distributing a profitable herbicide,

notwithstanding the known or reasonably known risks. Plaintiff and medical professionals could

not have afforded and could not have possibly conducted studies to determine the nature, extent,

and identity of related health risks, and were forced to rely on only the Defendant representations.

Accordingly, Defendant is precluded by the discovery rule and/or the doctrine of fraudulent

concealment from relying upon any statute of limitations.

                                   FIRST CAUSE OF ACTION
                              STRICT LIABILITY (DESIGN DEFECT)

       123.    Plaintiff incorporates by reference each and every allegation set forth in the

preceding paragraphs as if fully stated herein, and further state and allege as follows.

       124.    Plaintiff brings this strict liability claim against Monsanto for defective design.

       125.    At all times relevant to this litigation, Monsanto engaged in the business of testing,

developing, manufacturing, selling, distributing, and Monsanto a engaged in the marketing,

packaging design, and promotion of Roundup® products, which are defective and unreasonably

dangerous to consumers, including Plaintiff, thereby placing Roundup® products into the stream

of commerce. These actions were under the ultimate control and supervision of Monsanto. At all

times relevant to this litigation, Monsanto designed, researched, developed, manufactured,

produced, tested, assembled, labeled, advertised, promoted, marketed, sold, and distributed the

Roundup® products used by the Plaintiff, as described above.




                                                 22
               CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 23 of 46




        126.    At all times relevant to this litigation, Roundup® products were manufactured,

designed, and labeled in an unsafe, defective, and inherently dangerous manner that was dangerous

for use by or exposure to the public, and, in particular, the Plaintiff.

        127.    At all times relevant to this litigation, Roundup® products reached the intended

consumers, handlers, and users or other persons coming into contact with these products in

Missouri and throughout the United States, including Plaintiff, without substantial change in their

condition as designed, manufactured, sold, distributed, labeled, and marketed by Monsanto.

        128.    Roundup® products, as researched, tested, developed, designed, licensed,

manufactured, packaged, labeled, distributed, sold, and marketed by Monsanto were defective in

design and formulation in that when they left the hands of the manufacturers and/or suppliers, they

were unreasonably dangerous and dangerous to an extent beyond that which an ordinary consumer

would contemplate.

        129.    Roundup® products, as researched, tested, developed, designed, licensed,

manufactured, packaged, labeled, distributed, sold, and marketed by Monsanto were defective in

design and formulation in that when they left the hands of the manufacturers and/or suppliers, the

foreseeable risks exceeded the alleged benefits associated with their design and formulation.

        130.    At all times relevant to this action, Monsanto knew or had reason to know that

Roundup® products were defective and were inherently dangerous and unsafe when used in the

manner instructed and provided by Monsanto.

        131.    Therefore, at all times relevant to this litigation, Roundup® products, as researched,

tested, developed, designed, licensed, manufactured, packaged, labeled, distributed, sold and

marketed by Monsanto were defective in design and formulation, in one or more of the following

ways:



                                                  23
              CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 24 of 46




              (a)     When placed in the stream of commerce, Roundup®
                      products were defective in design and formulation,
                      and, consequently, dangerous to an extent beyond
                      that which an ordinary consumer would contemplate.

              (b)     When placed in the stream of commerce, Roundup®
                      products were unreasonably dangerous in that they
                      were hazardous and posed a grave risk of cancer and
                      other serious illnesses when used in a reasonably
                      anticipated manner.

              (c)     When placed in the stream of commerce, Roundup®
                      products contained unreasonably dangerous design
                      defects and were not reasonably safe when used in a
                      reasonably anticipated or intended manner.

              (d)     Monsanto did not sufficiently test, investigate, or
                      study Roundup® products and, specifically, the
                      active ingredient glyphosate.

              (e)     Exposure to Roundup® and glyphosate-containing
                      products presents a risk of harmful side effects that
                      outweigh any potential utility stemming from the use
                      of the herbicide.

              (f)     At the time of marketing its Roundup® products,
                      Roundup® was defective in that exposure to
                      Roundup® and specifically, its active ingredient
                      glyphosate, could result in cancer and other severe
                      illnesses and injuries.

              (g)     Monsanto did not conduct adequate post-marketing
                      surveillance of its Roundup® products.

              (h)     Monsanto could have employed safer alternative
                      designs and formulations.


       132.   Plaintiff was exposed to Roundup® products as described above, without

knowledge of its dangerous characteristics.




                                               24
                  CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 25 of 46




        133.      At all times relevant to this litigation, Plaintiff used and/or was exposed to

Roundup® products in an intended or reasonably foreseeable manner without knowledge of its

dangerous characteristics.

        134.      Plaintiff could not have reasonably discovered the defects and risks associated with

Roundup® or glyphosate-containing products before or at the time of exposure.

        135.      The harm caused by Roundup® products far outweighed its benefit, rendering these

products dangerous to an extent beyond that which an ordinary consumer would contemplate.

Roundup® products were and are more dangerous than alternative products and Monsanto could

have designed Roundup® products (including their packaging and sales aids) to make them less

dangerous. Indeed, at the time that Monsanto designed Roundup® products, the state of the

industry’s scientific knowledge was such that a less risky design or formulation was attainable.

        136.      At the time Roundup® products left Monsanto’s control, there was a practical,

technically feasible and safer alternative design that would have prevented the harm without

substantially impairing the reasonably anticipated or intended function of those herbicides.

        137.      Monsanto’s defective design of Roundup® products was willful, wanton,

fraudulent, malicious, and conducted with reckless disregard for the health and safety of users of

the Roundup® products, including the Plaintiff herein.

        138.      Therefore, as a result of the unreasonably dangerous condition of its Roundup®

products, Monsanto is strictly liable to Plaintiff.

        139.      The defects in Roundup® products caused or contributed to cause Plaintiff’s grave

injuries, and, but for Monsanto’s misconduct and omissions, Plaintiff would not have sustained

their injuries.




                                                   25
               CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 26 of 46




       140.    As a direct and proximate result of Defendant’s wrongful acts and omissions,

Plaintiff developed NHL and suffered grave injuries that are permanent and lasting in nature,

physical pain and mental anguish, including a diminished enjoyment of life, as well as economic

hardship, including considerable financial expenses for medical care and treatment.

                                    SECOND CAUSE OF ACTION
                            STRICT LIABILITY (FAILURE TO WARN)

       141.    Plaintiff incorporates by reference each and every allegation set forth in the

preceding paragraphs as if fully stated herein, and further state and allege as follows.

       142.    Plaintiff brings this strict liability claim against Monsanto for failure to warn.

       143.    At all times relevant to this litigation, Monsanto engaged in the business of testing,

developing, designing, manufacturing, marketing, selling, distributing, and promoting Roundup®

products, which are defective and unreasonably dangerous to consumers, including Plaintiff,

because they do not contain adequate warnings or instructions concerning the dangerous

characteristics of Roundup® and specifically, the active ingredient glyphosate. These actions were

under the ultimate control and supervision of Monsanto.

       144.    Monsanto researched, developed, designed, tested, manufactured, inspected,

labeled, distributed, marketed, promoted, sold, and otherwise released into the stream of commerce

Roundup® products, and in the course of same, directly advertised or marketed the products to

consumers and end users, including the Plaintiff, and therefore had a duty to warn of the risks

associated with the use of Roundup® and glyphosate-containing products.

       145.    At all times relevant to this litigation, Monsanto had a duty to properly test, develop,

design, manufacture, inspect, package, label, market, promote, sell, distribute, maintain supply,

provide proper warnings, and take such steps as necessary to ensure that Roundup® products did

                                                 26
               CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 27 of 46




not cause users and consumers to suffer from unreasonable and dangerous risks. Monsanto had a

continuing duty to warn Plaintiff of the dangers associated with Roundup® use and exposure.

Monsanto, as manufacturer, seller, promoter, marketer, or distributor of chemical herbicides are

held to the knowledge of an expert in the field.

       146.    At the time of manufacture, Monsanto could have provided the warnings or

instructions regarding the full and complete risks of Roundup® and glyphosate-containing

products because they knew or should have known of the unreasonable risks of harm associated

with the use of and/or exposure to such products.

       147.    At all times relevant to this litigation, Monsanto failed to investigate, study, test, or

promote the safety or to minimize the dangers to users and consumers of its product and to those

who would foreseeably use or be harmed by these herbicides, including Plaintiff.

       148.    Despite the fact that Monsanto knew or should have known that Roundup® posed

a grave risk of harm, it failed to exercise reasonable care to warn of the dangerous risks associated

with use and exposure. The dangerous propensities of these products and the carcinogenic

characteristics of glyphosate, as described above, were known to Monsanto, or scientifically

knowable to Monsanto through appropriate research and testing by known methods, at the time

they distributed, marketed, promoted, supplied or sold the product, and not known to end users

and consumers, such as Plaintiff.

       149.    These products created significant risks of serious bodily harm to consumers, as

alleged herein, and Monsanto failed to adequately warn consumers and reasonably foreseeable

users of the risks of exposure to its products. Monsanto has wrongfully concealed information

concerning the dangerous nature of Roundup® and its active ingredient glyphosate, and further

made false and/or misleading statements concerning the safety of Roundup® and glyphosate.

                                                   27
               CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 28 of 46




       150.    At all times relevant to this litigation, Roundup® products reached the intended

consumers, handlers, and users or other persons coming into contact with these products in

Minnesota and throughout the United States, including Plaintiff, without substantial change in their

condition as designed, manufactured, sold, distributed, labeled, promoted and marketed by

Monsanto.

       151.    Plaintiff was exposed to Roundup® products as described supra, without

knowledge of their dangerous characteristics.

       152.    At all times relevant to this litigation, Plaintiff used and/or was exposed to the use

of Roundup® products in their intended or reasonably foreseeable manner without knowledge of

their dangerous characteristics.

       153.    Plaintiff could not have reasonably discovered the defects and risks associated with

Roundup® or glyphosate-containing products prior to or at the time of Plaintiff’s exposure.

Plaintiff relied upon the skill, superior knowledge, and judgment of Monsanto.

       154.    These products were defective because the minimal warnings disseminated with

Roundup® products were inadequate, and they failed to communicate adequate information on the

dangers and safe use/exposure and failed to communicate warnings and instructions that were

appropriate and adequate to render the products safe for their ordinary, intended and reasonably

foreseeable uses, including agricultural and landscaping applications.

       155.    The information that Monsanto did provide or communicate failed to contain

relevant warnings, hazards, and precautions that would have enabled consumers such as Plaintiff

to utilize the products safely and with adequate protection. Instead, Monsanto disseminated

information that was inaccurate, false, and misleading and which failed to communicate accurately


                                                28
               CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 29 of 46




or adequately the comparative severity, duration, and extent of the risk of injuries with use of

and/or exposure to Roundup® and glyphosate; continued to aggressively promote the efficacy of

its products, even after it knew or should have known of the unreasonable risks from use or

exposure; and concealed, downplayed, or otherwise suppressed, through aggressive marketing and

promotion, any information or research about the risks and dangers of exposure to Roundup® and

glyphosate.

       156.    To this day, Monsanto has failed to adequately and accurately warn of the true risks

of Plaintiff’s injuries associated with the use of and exposure to Roundup® and its active

ingredient glyphosate, a probable carcinogen.

       157.    As a result of their inadequate warnings, Roundup® products were defective and

unreasonably dangerous when they left the possession and/or control of Monsanto, were

distributed, marketed, and promoted by Monsanto, and used by Plaintiff.

       158.    Monsanto is liable to Plaintiff for injuries caused by their negligent or willful

failure, as described above, to provide adequate warnings or other clinically relevant information

and data regarding the appropriate use of these products and the risks associated with the use of or

exposure to Roundup® and glyphosate.

       159.    The defects in Roundup® products caused or contributed to cause Plaintiff’s

injuries, and, but for this misconduct and omissions, Plaintiff would not have sustained his injury.

       160.    Had Monsanto provided adequate warnings and instructions and properly disclosed

and disseminated the risks associated with Roundup® products, Plaintiff could have avoided the

risk of developing the injuries as alleged herein.




                                                 29
               CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 30 of 46




       161.    As a direct and proximate result of Defendant’s wrongful acts and omissions,

Plaintiff developed NHL and suffered grave injuries that are permanent and lasting in nature,

physical pain and mental anguish, including a diminished enjoyment of life, as well as economic

hardship, including considerable financial expenses for medical care and treatment.

                                     THIRD CAUSE OF ACTION
                                             NEGLIGENCE


       162.    Plaintiff incorporates by reference each and every allegation set forth in the

preceding paragraphs as if fully stated herein, and further state and allege as follows.

       163.    Defendant, directly or indirectly, caused Roundup® products to be sold,

distributed, packaged, labeled, marketed, and/or promoted.

       164.    Defendant, directly or indirectly, caused Roundup® products to be purchased

and/or used by Plaintiff.

       165.    At all times relevant to this litigation, Defendant had a duty to exercise reasonable

care in the design, research, manufacture, marketing, advertisement, supply, promotion,

packaging, sale, and distribution of its Roundup® products, including the duty to take all

reasonable steps necessary to manufacture, promote, and/or sell a product that was not

unreasonably dangerous to consumers, users, and other persons coming into contact with the

product.

       166.    At all times relevant to this litigation, Defendant had a duty to exercise reasonable

care in the marketing, advertising, and sale of its Roundup® products. Defendant’s duty of care

owed to consumer and the general public included providing accurate, true, and correct

information concerning the risks of using Roundup® and appropriate, complete, and accurate


                                                 30
               CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 31 of 46




warnings concerning the potential adverse effects of exposure to Roundup® and, in particular, its

active ingredient glyphosate.

       167.    At all times relevant to this litigation, Defendant knew or, in the exercise of

reasonable care, should have known of the hazards and dangers of Roundup® and specifically, the

carcinogenic properties of the chemical glyphosate.

       168.    Accordingly, at all times relevant to this litigation, Defendant knew or, in the

exercise of reasonable care, should have known that use or exposure to its Roundup® products

could cause Plaintiff’s injuries and thus, created a dangerous and unreasonable risk of injury to the

users of these products, including Plaintiff.

       169.    Defendant knew or, in the exercise of reasonable care, should have known that

Roundup® is more toxic than glyphosate alone and that safety studies on Roundup®, Roundup’s

adjuvants and “inert” ingredients, and/or the surfactant POEA were necessary to protect Plaintiff

from Roundup®.

       170.    Defendant knew or, in the exercise of reasonable care, should have known that tests

limited to Roundup’s active ingredient glyphosate were insufficient to prove the safety of

Roundup®.

       171.    Defendant also knew or, in the exercise of reasonable care, should have known that

users and consumers of Roundup® were unaware of the risks and the magnitude of the risks

associated with the use of and/or exposure to Roundup® and glyphosate-containing products.

       172.    As such, Defendant breached its duty of reasonable care and failed to exercise

ordinary care in the design, research, development, manufacture, testing, marketing, supply,

promotion, advertisement, packaging, sale, and distribution of its Roundup® products, in that


                                                 31
               CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 32 of 46




Defendant manufactured and produced defective herbicides containing the chemical glyphosate,

knew or had reason to know of the defects inherent in its products, knew or had reason to know

that a user’s or consumer’s exposure to the products created a significant risk of harm and

unreasonably dangerous side effects, and failed to prevent or adequately warn of these risks and

injuries.

        173.   Defendant failed to appropriately and adequately test Roundup®, Roundup®

adjuvants and “inert” ingredients, and/or the surfactant POEA to protect Plaintiff from Roundup®.

        174.   Despite the ability and means to investigate, study, and test its products and to

provide adequate warnings, Defendant has failed to do so. Indeed, Defendant has wrongfully

concealed information and has further made false and/or misleading statements concerning the

safety and/or exposure to Roundup® and glyphosate.

        175.   Defendant’s negligence included:

        a.     Manufacturing, producing, promoting, formulating, creating, developing,
               designing, selling, and/or distributing its Roundup® products without thorough and
               adequate pre- and post-market testing.


        b.     Manufacturing, producing, promoting, formulating, creating, developing,
               designing, selling, and/or distributing Roundup® while negligently and/or
               intentionally concealing and failing to disclose the results of trials, tests and studies
               of exposure to glyphosate, and, consequently, the risk of serious harm associated
               with human use of and exposure to Roundup®.


        c.     Failing to undertake sufficient studies and conduct necessary tests to determine
               whether or not Roundup® products and glyphosate-containing products were safe
               for their intended use in agriculture, horticulture, and at- home use;


        d.     Failing to undertake sufficient studies and conduct necessary tests to determine the
               safety of “inert” ingredients and/or adjuvants contained within Roundup®, and the
               propensity of these ingredients to render Roundup® toxic, increase the toxicity of
               Roundup®, whether these ingredients are carcinogenic, magnify the carcinogenic

                                                  32
     CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 33 of 46




     properties of Roundup®, and whether or not “inert” ingredients and/or adjuvants
     were safe for use;
e.   Failing to use reasonable and prudent care in the design, research, manufacture,
     formulation, and development of Roundup® products so as to avoid the risk of
     serious harm associated with the prevalent use of Roundup®/glyphosate as a
     herbicide;


f.   Failing to design and manufacture Roundup® products so as to ensure they were at
     least as safe and effective as other herbicides on the market;


g.   Failing to provide adequate instructions, guidelines, and safety precautions to those
     persons who Defendant could reasonably foresee would use and/or be exposed to
     its Roundup® products;


h.   Failing to disclose to Plaintiff, users, consumers, and the general public that the use
     of and exposure to Roundup® presented severe risks of cancer and other grave
     illnesses;


i.   Failing to warn Plaintiff, users, consumers, and the general public that the products’
     risk of harm was unreasonable and that there were safer and effective alternative
     herbicides available to Plaintiff and other users or consumers;


j.   Systemically suppressing or downplaying contrary evidence about the risks,
     incidence, and prevalence of the side effects of Roundup® and glyphosate-
     containing products;


k.   Representing that its Roundup® products were safe for their intended use when in
     fact, Defendant knew or should have known that the products were not safe for their
     intended use;


l.   Declining to make or propose any changes to Roundup® products’ labeling or other
     promotional materials that would alert the consumers and the general public of the
     risk of Roundup® and glyphosate.


m.   Advertising, marketing, and recommending the use of Roundup® products, whole
     concealing and failing to disclose or warn of the dangers known by defendant to be
     associated with or caused by the use of and exposure to Roundup® and glyphosate;



                                       33
               CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 34 of 46




       n.      Continuing to disseminate information to its consumers, which indicate or imply
               that Defendant’s Roundup® products are not unsafe for use in the agricultural,
               horticultural industries, and/or home use; and
       o.      Continuing the manufacture and sale of its products with the knowledge that the
               products were unreasonably unsafe and dangerous.


       176.    Further, Monsanto under-reported, underestimated, and downplayed the serious

dangers of its Roundup® products. Specifically, Monsanto negligently and deceptively compared

the safety risks and/or dangers of Roundup® with common everyday foods such as table salt and

other available forms of herbicides.

       177.    Defendant knew or should have known that it was foreseeable that consumers

and/or users, such as Plaintiff, would suffer injuries as a result of Defendant’s failure to exercise

ordinary care in the manufacturing, marketing, labeling, distribution, and sale from Roundup®.

       178.    Plaintiff did not know the nature and extent of the injuries that could result from

the intended use of and/or exposure to Roundup® or its active ingredient glyphosate.

       179.    Defendant’s negligence was the proximate cause of the injuries, harm, and

economic losses that Plaintiff suffered, as described herein.

       180.    As a proximate result of Defendant’s wrongful acts and omission in placing its

defective Roundup® products into the stream of commerce without adequate warnings of the

hazardous and carcinogenic nature of glyphosate, Plaintiff developed NHL and suffered grave

injuries that are permanent and lasting in nature, physical pain and mental anguish, including

diminished enjoyment of life, as well as economic hardship, including considerable financial

expenses for medical care and treatment.




                                                 34
               CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 35 of 46




                                    FOURTH CAUSE OF ACTION
                                BREACH OF EXPRESS WARRANTY


       181.    Plaintiff incorporates by reference each and every allegation set forth in the

preceding paragraphs as if fully stated herein, and further state and allege as follows.

       182.    At all times relevant to this litigation, Defendant engaged in the business of testing,

developing, designing manufacturing, marketing, selling, distributing, and promoting its

Roundup® products, which are defective and unreasonably dangerous to consumers, including

Plaintiff, thereby placing Roundup® products into the stream of commerce. These actions were

under the ultimate control and supervision of Defendant, and their Roundup® products were

expected to, and did, reach Plaintiff without any substantial change in their condition.

       183.    At all times relevant to this litigation, Defendant expressly represented and

warranted to the purchasers of its Roundup® products, by and through statements made by

Defendant in labels, publications, package insert, and other written materials intended to

consumers and the general public, that its Roundup® products were safe to human health and the

environment, effective, fit, and proper for their intended use. Defendant advertised, labeled,

marketed, and promoted Roundup® products, representing the quality to consumers and the public

in such a way as to induce their purchase or use, thereby making an express warranty that its

Roundup® products would conform to the representations.

       184.    These express representations included incomplete warnings and instructions that

purport, but fail, to include the complete array of risks associated with use of and/or exposure to

Roundup® and glyphosate. Defendant knew or should have known that the risks expressly

included in Roundup® warnings and labels did not and do not accurately and adequately set forth

the risks of developing the serious injuries complained of herein. Nevertheless, Defendant

                                                 35
               CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 36 of 46




expressly represented that its Roundup® products were safe and effective, that they were safe and

effective for use by individuals such as Plaintiff, and/or that they were safe and effective as

agricultural herbicides.

       185.    The representations about Roundup®, as set forth herein, contained or constituted

affirmations of fact or promises made by the seller to the buyer, which related to the goods and

became part of the basis of the bargain, creating an express warranty that the goods would conform

to the representations.

       186.    Defendant placed its Roundup® products into the stream of commerce for sale and

recommended their use to consumers and the public without adequately warning of the true risks

of developing the injuries associated with the use of and exposure to Roundup® and its active

ingredient glyphosate.

       187.    Defendant breached these warranties because, among other things, its Roundup®

products were defective, dangerous, and unfit for use, did not contain labels representing the true

and adequate nature of the risk associated with their use, and were not merchantable or safe for

their intended, ordinary, and foreseeable use and purpose. Specifically Defendant breached the

warranties in the following ways:

       a.      Defendant represented through its labeling, advertising, and marketing materials
               that its Roundup® products were safe, and fraudulently withheld and concealed
               information about the risks of serious injury associated with use of and/or exposure
               to Roundup® and glyphosate by expressly limiting the risks associated with use
               and/or exposure within its warnings and labels; and


       b.      Defendant represented that its Roundup® products were safe for use and
               fraudulently concealed information that demonstrated that glyphosate, the active
               ingredient in Roundup®, had carcinogenic properties, and that its Roundup®
               products, therefore, were not safer than alternatives available on the market.



                                                36
               CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 37 of 46




       188.    Defendant has sole access to material facts concerning the nature of risks associated

with its Roundup® products as expressly stated within its warnings and labels, and Defendant

knew that consumers and users such as Plaintiff could not have reasonably discovered that the

risks expressly included in Roundup® warnings and labels were inadequate and inaccurate.

       189.    Plaintiff had no knowledge of the falsity or incompleteness of Defendant’s

statements and representations concerning Roundup®, and he relied to his detriment on these

statements and representations.

       190.    Plaintiff used and/or was exposed to the use of Roundup® as researched,

developed, designed, tested, formulated, manufactured, inspected, labeled, distributed, packaged,

marketed, promoted, sold, or otherwise released into the stream of commerce by Defendant.

       191.    Had the warning and labels for Roundup® products accurately and adequately set

forth the true risks associated with the use of such products, including Plaintiff’s injuries, rather

than expressly excluding such information and warranting that the products were safe for their

intended use, Plaintiff could have avoided the injuries complained of herein.

       192.    As a direct and proximate result of Defendant’s wrongful acts and omissions,

Plaintiff suffered severe injuries. Plaintiff developed NHL and suffered grave injuries that are

permanent and lasting in nature, physical pain and mental anguish, including diminished

enjoyment of life, as well as economic hardship, including considerable financial expenses for

medical care and treatment.




                                                 37
               CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 38 of 46




                                      FIFTH CAUSE OF ACTION
                               BREACH OF IMPLIED WARRANTIES


        193.   Plaintiff incorporates by reference each and every allegation set forth in the

preceding paragraphs as if fully stated herein, and further state and allege as follows.

        194.   At all times relevant to this litigation, Defendant engaged in the business of testing,

developing, designing, formulating, manufacturing, marketing, selling, distributing, and

promoting its Roundup® products, which are defective and unreasonably dangerous to users and

consumers, including Plaintiff, thereby placing Roundup® products into the stream of commerce.

        195.   These actions were under the ultimate control and supervision of Defendant.

        196.   Before the time that Plaintiff was exposed to the use of the aforementioned

Roundup® products, Defendant impliedly warranted to its consumers and users, including

Plaintiff, that its Roundup® products were of merchantable quality and safe and fit for the use for

which they were intended; specifically, as horticultural herbicides.

        197.   Defendant, however, failed to disclose that Roundup® has dangerous propensities

when used as intended and that the use of and/or exposure to Roundup® and glyphosate-

containing products carries an increased risk of developing severe injuries, including Plaintiff’s

injuries.

        198.   Plaintiff reasonably relied upon the skill, superior knowledge, and judgment of

Defendant and upon its implied warranties that the Roundup® products were of merchantable

quality and for their intended purpose or use.




                                                 38
              CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 39 of 46




       199.    The Roundup® products were expected to reach and did in fact reach consumers

and users, including Plaintiff, without substantial change in the condition in which they were

manufactured and sold by Defendant.

       200.    At all times relevant to this litigation, Defendant was aware that consumers and

users of its products, including Plaintiff, would use Roundup® products as marketed by Defendant,

which is to say that Plaintiff was the foreseeable user of Roundup®.

       201.    Defendant intended that its Roundup® products be used in the manner in which

Plaintiff in fact used them and Defendant impliedly warranted each product to be of merchantable

quality, safe, and fit for this use, despite the fact that Roundup® was not adequately tested or

researched.

       202.    In reliance upon Defendant’s implied warranty, Plaintiff used Roundup® as

instructed and labeled and in the foreseeable manner intended, recommended promoted, and

marketed by Defendant.

       203.    Plaintiff could not have reasonably discovered or known of the risk of serious injury

associated with Roundup® or glyphosate.

       204.    Defendant breached its implied warranty to Plaintiff in that its Roundup® products

were not of merchantable quality, safe, or fit for their intended use, or adequately tested.

Roundup® has dangerous propensities when used as intended and can cause serious injuries,

including those injuries complained of herein.

       205.    The harm caused by Defendant’s Roundup® products far outweighed their benefit,

rending the products more dangerous than an ordinary customer or user would expect and more

dangerous than alternative products.


                                                 39
               CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 40 of 46




       206.    As a direct and proximate result of Defendant’s wrongful acts and omissions

Plaintiff suffered severe physical and emotional injuries. Plaintiff developed NHL and suffered

grave injuries that are permanent and lasting in nature, physical pain and mental anguish, including

diminished enjoyment of life, as well as economic hardship, including considerable financial

expenses for medical care and treatment.

                                      SIXTH CAUSE OF ACTION
                    NEGLIGENCE MISREPRESENTATION AND/OR FRAUD


       207.    Plaintiff incorporates by reference each and every allegation set forth in the

preceding paragraphs as if fully stated herein, and further state and allege as follows.

       208.    Defendant is the manufacturer, designer, distributor, seller or supplier of

Roundup® and, while engaged in the course of such business, made representations to Plaintiff

regarding the character and/or quality of, for guidance in his decision to select Roundup® for use.

       209.    Defendant had a duty to disclose material information about serious health effects

to consumers such as Plaintiff. Defendant intentionally failed to disclose this information for the

purpose of inducing consumers, including Plaintiff, to purchase Defendant’s dangerous products.

       210.    Specifically, Defendant’s advertisements regarding Roundup® made material

misrepresentations to the effect that Roundup® was safe, which misrepresentations Defendant

knew to be false, for the purpose of fraudulently inducing consumers, such as Plaintiff, to purchase

said product. Defendant further misrepresented that its products were just as safe, and just as

effective or more effective, than other weed control products on the market.

       211.    Defendant’s representations regarding the character or quality of Roundup® were

untrue. In addition, Defendant fraudulently suppressed material information regarding the safety


                                                 40
               CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 41 of 46




of Roundup®, including the dangers known by Defendant to be associated with or caused by the

use of or exposure to Roundup® and glyphosate.

        212.   Defendant had actual knowledge based on the results of trials, tests, and studies of

exposure to glyphosate, of the risk of serious harm associated with human use of and exposure to

Roundup®.

        213.   Defendant negligently and or intentionally misrepresented or omitted this

information in its product labeling, promotions and advertisements and instead labeled, promoted

and advertised its products as safe and effective in order to avoid losses and sustain profits in its

sales to consumers.

        214.   In supplying the false information, Defendant failed to exercise reasonable care or

competence in obtaining or communicating information to their intended recipients, including

Plaintiff.

        215.   Plaintiff reasonably relied to his detriment upon Defendant’s misrepresentations

and/or omissions in its labeling, advertisements, and promotions concerning the serious risks posed

by the product. Plaintiff reasonably relied upon Defendant’s representations to him that Roundup®

was safe for use and that Defendant’s labeling, advertisements and promotions fully described all

known risks of the product.

        216.   Defendant is estopped from relying on any statute of limitations defenses because

Defendant actively concealed the defects from consumers, such as Plaintiff. Instead of revealing

the defects, Defendant continued to represent its product as safe for its intended use.

        217.   As a direct and proximate result of Plaintiff’s use of Roundup® as manufactured,

designed, sold, supplied and introduced into the stream of commerce by Defendant, Plaintiff


                                                 41
               CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 42 of 46




suffered personal injury, non-economic damages, and will continue to suffer such harm and

damages in the future.

                                     SEVENTH CAUSE OF ACTION
         VIOLATION OF MINNESOTA CONSUMER FRAUD & DECEPTIVE TRADE
                           PRACTICES LAWS


        218.    Plaintiff incorporates by reference each and every allegation set forth in the

preceding paragraphs as if fully stated herein, and further state and allege as follows.

        219.    Defendant has a statutory duty to refrain from unfair or deceptive acts or practices

in the design, development, manufacture, promotion and sale of the defective products.

        220.    Had the Defendant not engaged in the deceptive conduct described herein, Plaintiff

would not have purchased and/or paid for the defective product referenced herein, and would not

have incurred related medical costs and injury.

        221.    Defendant engaged in wrongful conduct while at the same time obtaining, under

false pretenses, substantial sums of money from Plaintiff for the defective product that would not

have been paid had Defendant not engaged in unfair and deceptive conduct.

        222.    Plaintiff was injured by the cumulative and indivisible nature of Defendant’s

conduct. The cumulative effect of Defendant’s conduct directed at consumers and the public was

to create demand for and sell the defective product. Each aspect of Defendant’s conduct combined

to artificially create sales of the defective product.

        223.    Defendant is liable to Plaintiff for all general, special and injunctive relief to which

Plaintiff is entitled by law. Under statutes enacted in Minnesota to protect consumers against

unfair, deceptive, fraudulent and unconscionable trade and business practices and false advertising,



                                                   42
               CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 43 of 46




Plaintiff was a consumer who purchased Defendant’s product pursuant to a consumer transaction

for personal use and is therefore subject to protection under such legislation.

       224.    Under statutes enacted in Minnesota to protect consumers against unfair, deceptive,

fraudulent and unconscionable trade and business practices and false advertising, Defendant is the

supplier, manufacturer, advertiser, and seller, that is subject to liability under such legislation for

unfair, deceptive, fraudulent and unconscionable consumer sales practices.

       225.    Defendant violated the statutes enacted in Minnesota to protect consumers against

unfair, deceptive, fraudulent and unconscionable trade and business practices and false advertising,

by knowingly and falsely representing that Roundup® was fit to be used for the purpose for which

it was intended, when in fact the product was defective and dangerous.

       226.    The actions and omissions of Defendant alleged herein are uncured or incurable

deceptive acts under the statutes enacted in Minnesota to protect consumers against unfair,

deceptive, fraudulent and unconscionable trade and business practices and false advertising.

       227.    Defendant had actual knowledge of the defective and dangerous condition of their

product, and failed to take any action to cure such defective and dangerous conditions.

       228.    Plaintiff and the community relied upon Defendant’s misrepresentations and

omissions in determining which product to utilize.

       229.    Defendant’s deceptive, unconscionable or fraudulent representations and material

omissions to consumers, including Plaintiff, constitute unfair and deceptive acts and practices in

violation of Minn. Stat. §§ 325D.43, et seq., 325F.67, et seq., 325F.68 et seq., and or other

applicable statutes.




                                                  43
               CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 44 of 46




       230.    By reason of the unlawful acts engaged in by Defendant, and as a direct and

proximate result thereof, Plaintiff has suffered ascertainable loss and damages.

                                    EIGHTH CAUSE OF ACTION
        VIOLATION OF MINNESOTA FALSE STATEMENTS IN ADVERTISING ACT


       231.    Plaintiff incorporates by reference each and every allegation set forth in the

preceding paragraphs as if fully stated herein, and further state and allege as follows.

       232.    Defendant continued to produce and publish advertisements and deceptive and

misleading statements of the soundness and safety of Roundup® after learning of their inherent

defects with the intent to sell Roundup®.

       233.    Defendant concealed its deceptive practices in order to increase the sale of and

profit from Roundup®.

       234.    Defendant violated the Minnesota False Statements in Advertising Act, Minn. Stat.

§ 325F.67 et seq., when it failed to comply with applicable requirements and when it failed to

adequately warn consumers and the community, including Plaintiff, of the safety risks associated

with Roundup®.

       235.    Defendant violated Minn. Stat. § 325F.67 by intending to sell and create customer

demand for Roundup® by using deceptive or untrue statements of fact about Roundup®, including

but not limited to safety through promotional materials, including but not limited to, Defendant’s

website, marketing materials, ghost writing, and manipulation of scientific studies.

       236.    As a direct result of Defendant’ deceptive, unfair, unconscionable, and fraudulent

conduct and violation of Minn. Stat. § 325F.67 et seq., Plaintiff was injured in that he paid

substantial sums for the Roundup® and for the costs of treating associated injuries that would not


                                                 44
               CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 45 of 46




have resulted and that Plaintiff would not have paid had Defendant not engaged in unfair and

deceptive conduct.

       237.    The Minnesota False Statement in Advertising Act applies to Plaintiff’s

transactions with Defendant because Defendant’s deceptive scheme was carried out in Minnesota

and affected Plaintiff.

       238.    As a direct and proximate result of Defendant’s wrongful conduct, Plaintiff has

sustained and will continue to sustain severe physical injuries, emotional distress, mental anguish,

economic losses and other damages for which he is entitled to statutory, compensatory, injunctive,

equitable, and declaratory relief in an amount to be proven at trial.

                                         PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief against Defendant Monsanto as follows:

       1.      Compensatory damages according to proof and in an amount to fully compensate

Plaintiff for all of his injuries and damages, both past and present;

       2.      Special damages according to proof and in an amount to fully compensate Plaintiff

for all of his injuries and damages, both past and present;

       3.      Punitive damages, if the Court allows an Amended Complaint upon Plaintiff’s

motion;

       4.      All other damages as allowed by law;

       5.      Disgorgement of profits; and

       6.      Such further relief as this Court deems necessary, just, and proper.




                                                 45
             CASE 0:21-cv-01949 Doc. 1 Filed 08/31/21 Page 46 of 46




                                   JURY TRIAL DEMAND

      Plaintiff demands a trial by jury on all of the triable issues within this Complaint.



Dated: August 31, 2021                       MESHBESHER & SPENCE, LTD.

                                             /s/ Genevieve M. Zimmerman
                                             Genevieve M. Zimmerman (MN# 330292)
                                             1616 Park Avenue
                                             Minneapolis, MN 55404
                                             Phone: (612) 339-9121
                                             Fax: (612) 339-9188
                                             Email: gzimmerman@meshbesher.com

                                                Attorney for Plaintiff




                                                46
